Case 1:15-cv-00152-RGA Document 560 Filed 07/09/19 Page 1 of 1 PageID #: 43062



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES INC. and THE
 UNIVERSITY OF CHICAGO,

                Plaintiffs,

        V.                                                     No. 15-cv-152-RGA

 lOX GENOMICS, INC.,

                Defendant.



                                            ORDER

       For the reasons set forth in the accompanying memorandum opinion, IT IS HEREBY

ORDERED that Defendant's motion for judgment as a matter of law under Federal Rule of

Civil Procedure 50(b), new trial under Federal Rule of Civil Procedure 59, and remittitur (D.I.

509) is DENIED.



                                                    Entered this   Q_ day of July 2019.
